819 So.2d 862 (2002)
James Allan ROESCH a/k/a Gerard Doherty, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-1157.
District Court of Appeal of Florida, First District.
May 28, 2002.
Rehearing Denied June 26, 2002.
*863 Nancy A. Daniels, Public Defender and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
James Allan Roesch challenges an order denying his motion to withdraw a nolo contendere plea. The motion, which was later amended was timely filed after sentencing, and is thus governed by rule 3.170(l), Florida Rules of Criminal Procedure. None of the grounds raised in the motion are cognizable under this rule, which limits the grounds to those provided in rule 9.140(b)(2)(B).[1] Accordingly, the lower court did not err in denying appellant's legally insufficient motion. Accordingly, we AFFIRM.
ERVIN, VAN NORTWICK and BROWNING, JJ., concur.
NOTES
[1]  Rule 3.170(l) contains a scrivener's error. The cross-reference in that rule to rule 9.140(b)(2)(B) should actually be to rule 9.140(b)(2)(A)(emphasis added).